Citation Nr: 0844646	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-40 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1968 to March 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

There initially were three claims before the Board - for 
service connection for low back and right and left knee 
disorders.  And in March 2007, the Board remanded all three 
claims to the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  In a June 2008 
rating decision, on remand, the AMC granted the claims for 
service connection for the right and left knee disorders.  
The veteran has not since appealed either the initial ratings 
or effective dates assigned for those disabilities, so those 
claims are no longer at issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement (NOD) must thereafter 
be timely filed to initiate appellate review of the claim 
concerning "downstream" issues such as the compensation level 
assigned for the disability and the effective date).  See, 
too, 38 C.F.R. § 20.200 (2008).

In the July 2008 supplemental statement of the case (SSOC), 
however, the AMC continued to deny the claim for service 
connection for a low back disorder.  So this claim is still 
at issue.




FINDINGS OF FACT

1.  The veteran's low back disorder did not clearly and 
unmistakably pre-exist his entrance into military service.  
Although noted as a pre-existing disorder by the entrance 
examiner in April 1968, there is no clear and unmistakable 
evidence it 
pre-existed service.  Rather, the April 2008 VA examiner 
opined it is less likely than not the veteran had a chronic 
low back disorder prior to entering service.

2.  It is therefore presumed the veteran was in sound 
physical health when he entered the military, as it 
specifically concerns the condition of his low back.

3.  But there is no competent evidence of record indicating 
an etiological relationship between the veteran's current low 
back disorder and his military service.  He did not have a 
chronic low back disorder in service; rather, he merely 
experienced acute and transitory low back pain that resolved 
prior to his discharge without chronic residual disability.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
2004 and March 2007.  These letters informed him of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006, March 2007, and 
April 2008 letters complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO/AMC went 
back and most recently readjudicated the veteran's claim in 
the June 2008 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect 
in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his service medical records 
(SMRs), service personnel records (SPRs), VA treatment 
records, and arranged for VA compensation examinations for a 
medical nexus opinion concerning the nature and cause of his 
back disorder - including, in particular, in terms of 
whether it is attributable to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is 
satisfied the RO/AMC made reasonable efforts to obtain any 
identified medical records.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis

The veteran contends he injured his back during military 
service in the Vietnam War, in 1969, while lifting heavy 
tracks from a 105 mm Howitzer artillery weapon.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain chronic diseases such as degenerative joint disease 
(DJD) (i.e., arthritis) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

Service connection also may be established when the evidence, 
regardless of its date, shows a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b).  
See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  This evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  For the showing of chronic disease in service (or 
within a presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

At the outset, the Board observes that the veteran's service 
medical records (SMRs) show he reported a history of 
recurrent back pain during his July 1967 entrance 
examination.  He began serving on active duty several months 
later, in April 1968.  A preliminary consideration for the 
Board, then, is whether the presumption of soundness attached 
to the veteran upon entering service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1110, 
1111; 38 C.F.R. § 3.304(b).  

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).



The Court has held on multiple occasions that lay statements 
by a veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

Turning to his SMRs, the July 1967 military entrance 
examination shows the veteran reported "recurrent back 
pain."  Importantly, though, this reported history, by 
itself, does not constitute a notation of a back disorder 
sufficient to prevent the attachment of the presumption of 
soundness.  See 38 C.F.R. § 3.304(b)(1); Gahman, 13 Vet. App. 
at 150; Paulson, 7 Vet. App. at 470; LeShore, 8 Vet. App. 
406.  Even considering these statements, the clinical 
findings of the entrance examiner were silent with regards to 
notation of any back defects, as reflected in the April 1968 
entrance examination report.  Thus, without any notation of a 
back disorder within the meaning of 38 C.F.R. § 3.304(b)(1), 
the presumption of soundness did attach upon his entrance 
into service in April 1968.  See Bagby, 1 Vet. App. at 227.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.  

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the non-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

As for rebutting this presumption of soundness, the Board 
finds that there is simply no clear and unmistakable evidence 
of a pre-existing low back disorder to do this.  In this 
regard, the competent evidence of record specifically 
discounts this possibility.  That is, the April 2008 VA 
examiner - who recently evaluated the veteran on remand at 
the Board's direction, in part, specifically to make this 
important determination, found that it is less likely than 
not that the veteran had a chronic back disorder prior to 
entering service.  See 38 C.F.R. § 3.304(b)(1).  Certainly 
then, this does not meet the clear and unmistakable standard 
mentioned.  So the Board finds that the medical evidence of 
record fails to provide the required clear and unmistakable 
evidence that a low back disorder pre-existed service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

When no preexisting condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under Section 1111 by clear and unmistakable 
evidence that the veteran's disability was both preexisting 
and not aggravated by service, the veteran's claim is one of 
service connection by direct incurrence.  Wagner at 1096 
(emphasis added); see also VAOPGCPREC 3-2003.  


Thus, here, the veteran is still presumed sound.  Id.  
Therefore, a service connection analysis by way of incurrence 
of an in-service injury or disease must follow since VA has 
failed to rebut the presumption of soundness as discussed 
above.  Id.  

As to in-service incurrence, there is no disputing the 
veteran has a current back disorder, satisfying the 
preliminary, threshold requirement for service connection.  
The January 2003 VA examiner diagnosed him with low back 
status post surgery, with a healed surgical scar, and X-rays 
showed he had degenerative disc disease (DDD)/degenerative 
joint disease (DJD) of the L4-S1 discs of the spine.  
Further, the April 2008 VA examination report confirmed he 
has moderate DDD and DJD of the lumbar spine, status-post 
laminectomy.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  

Consequently, the determinative issue is whether the 
veteran's current back disorder is attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
it is in this critical respect that his claim fails.  There 
is simply no competent medical evidence of record that 
etiologically links his current low back disorder to his 
military service.  

To the contrary, the April 2008 VA examiner provides 
competent evidence of record specifically discounting this 
notion, stating that "it is less likely than not that the 
veteran's current degenerative disc and joint disease of the 
lumbar spine relates to any event in service."  The examiner 
added, "[t]here is no documentation of back pain in service, 
except for an apparently transient muscular pain at the same 
time as a diarrheal illness...finally, there is documentation 
of a fall onto his back in 1975, which he does not recollect, 
and this documentation does not describe any preceding 
chronic back condition."  A post-service, February 1975 VA 
outpatient treatment record indicates the veteran presented 
with complaints of back pain after falling and landing on his 
back.  The diagnosis was post-traumatic back pain.  
The evidence of the intercurrent injury also detracts from 
the credibility of his claim that his back injury is directly 
attributable to in-service back strain.  

Importantly, the service records do not reflect a chronic 
back disorder while in service.  As alluded to, during 
service, in February 1970, the veteran presented with 
complaints of back pain associated with diarrhea.  The pain 
lasted for two days and he was prescribed bed rest.  It was 
noted as being better by the second day of treatment.  The 
remaining SMRs do not mention any additional complaints, 
treatment or diagnosis pertaining to a back disorder.  
Significantly, his March 1970 separation examination was 
unremarkable for findings of any back pain or back disorder, 
especially of a chronic nature.  This indicates his in-
service back pain was acute and transitory and resolved by 
the time of his separation from active military service in 
March 1970, without any chronic residual disability.  
Following separation, there are no further records of back 
treatment until several years later, and arthritis of the 
back does not appear to have been diagnosed until decades 
after service.  Therefore, service connection may not be 
established based on chronicity in service, including on a 
presumptive basis for arthritis.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  

Aside from his treatment in 1975, there are no more 
documented medical records for any low back disorder till 
2003.  He also reported that in 1979 he underwent back 
surgery for a ruptured disc at St. Mary's Hospital.  VA 
attempted to obtain those treatment records, however, a 
response from St. Mary's Hospital noted the records were no 
longer available.  Even assuming a laminectomy in 1979, this 
still reveals a significant gap of over two decades without 
complaints, treatments or diagnoses of any back disorder, 
providing highly probative evidence against this claim.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Further, 
there is also no alternative basis for a nexus in the form of 
evidence of any continuity of symptomatology after service.  
See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Again, 
there is a lapse of complaints, treatment, or diagnosis of 
the veteran's current back disability for a period of many 
years 
post service.  

Moreover, in addition to the medical evidence, the Board has 
considered the veteran's and his family members' lay 
statements in support of his claim.  While he may well 
believe that his current low back disorder is traceable back 
to the 
in-service injury he alleges, as a layman without medical 
expertise, he is not qualified to render a medical opinion 
concerning the cause of this current disorder.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  He and his family are only 
competent to testify concerning the symptoms they have 
visibly observed, not the cause of them, including in terms 
of whether they are attributable to his military service.  
See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder.  So there is no reasonable doubt to 
resolve in the veteran's favor, and this appeal must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim for service connection for a low back disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


